                          IN THE UNITED STATES DISTRICT COURT
                            OF THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

WHITNEY A. HENDERSON                              §
                                                  §
v.                                                §                No. 5:18CV116-RWS-CMC
                                                  §
MARK T. ESPER, SECRETARY OF                       §
THE ARMY, ET AL.                                  §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On June 19, 2019, the Magistrate

Judge issued a Report and Recommendation, recommending Defendants’ Motion to Dismiss

(Docket No. 10) be granted and Plaintiff’s above-entitled and numbered cause of action be

dismissed with prejudice. No objections to the Report and Recommendation have been filed.1

        The Court has carefully reviewed the Report and Recommendation and finds no error in

its findings. Plaintiff has not met his burden to demonstrate that he timely contacted an agency

EEO counselor within 45 days of his effective termination. The Court finds no error in the

Magistrate Judge’s finding that equitable tolling does not apply in this case. Accordingly, the

Court agrees with the Magistrate Judge that any amendment would be futile.

        The Court therefore ADOPTS the Report and Recommendation as the findings and

conclusions of this Court. The Court finds Plaintiff’s Title VII claims should be dismissed

as he has failed to state a claim on which relief may be granted. Accordingly, it is hereby

        ORDERED that Defendants’ Motion to Dismiss (Docket No. 10) is GRANTED. It is further

1 The Clerk of the Court forwarded a copy of the Report and Recommendation to Plaintiff Whitney A. Henderson
(“Plaintiff”) via certified mail. As of July 15, 2019, Plaintiff has not acknowledged receipt of the Report and
Recommendation.
    ORDERED that Plaintiff’s above-entitled and numbered cause of action is DISMISSED

WITH PREJUDICE.

     So ORDERED and SIGNED this 23rd day of July, 2019.




                                                 ____________________________________
                                                 ROBERT W. SCHROEDER III
                                                 UNITED STATES DISTRICT JUDGE




                                        2
